In a proceeding pursuant to CPLR article 78 to review two determinations of the New York State Division of Housing and Community Renewal, both dated January 15, 1991, which denied the petitioners’ respective requests for major capital improvement rent increases, the appeal is from a judgment of the Supreme Court, Westchester County (LaCava, J.), entered November 18, 1992, which granted the petitions for rent increases with respect to the installation of backflow prevention devices.
Ordered that the judgment is reversed, on the law, with costs, and the proceeding is dismissed on the merits.
The determination of the New York State Division of Housing and Community Renewal denying the petitioners’ requests for major capital improvement rent increases relating to the installation of backflow prevention devices was not irrational or unreasonable, even though these devices are required by law (see, Matter of 126 Franklin Ave. Assocs. v New York State Div. of Hous. & Community Renewal, 203 AD2d 464; Matter of Harbor One Co. v New York State Div. of Hous. & Community Renewal, 205 AD2d 689). Thus, the determination must be upheld (see, Matter of Ansonia Residents Assn. v New York State Div. of Hous. & Community Renewal, 75 NY2d 206; Matter of Salvati v Eimicke, 72 NY2d 784). Bracken, J. P., Lawrence, Joy and Goldstein, JJ., concur.